Per Curiam:
We think the evidence was sufficient to take the note in suit out of the statute. That there was a distinct identification of the debt, and that it was still due and unpaid, appears from the testimony of the defendant himself, and if the plaintiff is believed, there was a promise to pay it. In any event, there was such a clear and unambiguous acknowledgment of the note, as a subsisting obligation, as is consistent with a promise to pay. This, under the authorities, is sufficient: Landis v. Roth, 109 Pa. 624.
Judgment affirmed.